 


114 HR 5318 IH: Solidifying Habitual and Institutional Explanations of Liability and Defenses Act of 2016
U.S. House of Representatives
2016-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5318 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2016 
Mr. Pompeo (for himself, Mr. Burgess, Mr. Bishop of Michigan, Mr. Mullin, Mr. Harper, Mrs. Blackburn, and Mr. Lance) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Federal Trade Commission Act to specify certain effects of guidelines, general statements of policy, and similar guidance issued by the Federal Trade Commission. 
 
 
1.Short titleThis Act may be cited as the Solidifying Habitual and Institutional Explanations of Liability and Defenses Act of 2016 or the SHIELD Act of 2016. 2.Effects of guidelines, general statements of policy, and similar guidanceSection 18(a) of the Federal Trade Commission Act (15 U.S.C. 57a(a)) is amended by adding at the end the following: 
 
(3) 
(A)No guidelines, general statements of policy, or similar guidance related either to unfair methods of competition, or to unfair or deceptive acts or practices, in or affecting commerce issued by the Commission shall confer any rights upon any person, State, or locality, nor shall operate to bind the Commission or any person, State, or locality to the approach recommended in such guidelines, general statements of policy, or similar guidance. In any enforcement action, the Commission shall prove a violation of a provision of law enforced by the Commission. The Commission may not base an enforcement action on, or execute a consent order based on, acts or practices that are alleged to be inconsistent with any such guidelines, general statements of policy, or similar guidance, unless the acts or practices violate a provision of law enforced by the Commission. (B)Compliance with any guidelines, general statement of policy, or similar guidance issued by the Commission may be used as evidence of compliance with the provision of law under which the guidelines, general statement of policy, or guidance was issued. 
(C)Nothing in this paragraph shall be construed to confer any authority upon or negate any authority of the Commission to issue guidelines, general statements of policy, or similar guidance..  